Title: To Thomas Jefferson from Daniel R. Preston, 10 October 1805
From: Preston, Daniel R.
To: Jefferson, Thomas


                  
                     Honoured Sir,
                     Boston 10th. October 1805.
                  
                  I hope you will pardon this Address, in which I lay open my circumstances, situation &c.; when you consider that no person, in the United States, has more power or influence than yourself, to succour depressed merit, & rise up the wretched.
                  Many addresses have I made to relations in affluence many of whom have became so by the property of my deceased Father unjustly acquired; but their hearts have become fleshless, devoid of the feelings of humanity! I have always had an inclination for books, more especially for those of poetry; they form my greatest solace under afflictions, but late is the time, alas! which I can devote to them.—
                  Of the Latin, & French languages, I have some Knowledge, acquired merely by my own application, but am not perfect in either, owing to the malignity of fortune.—I have compiled a useful work, (see the enclosed proposal), which has been approved by many of the literati in this state; but have as yet met with very indifferent success, in obtaining Subscribers.—In order to forward the work, I sent a subscription paper to Govr. Strong, at Northampton; but he perhaps, thinking the stile of the letter too Republican, has not even deigned to honor me with an Answer! Thus deprest, & discouraged; my mind, not naturally formed to buffet through the tempest of life, begins to sink under the ills which surround it, & I exclaim with Cowper,
                  “Oh for the shade of some vast solitude, &c.”
                  There with liberty, leisure, & books; sometimes the Company of the Muses, though scarcely yet arrived at my fifth lustre methinks I could enjoy as much happiness as can be found in this transitory existance.
                  The muses are my delight; but insatiate penury prevents the offerings with which I would adorn their altar. Whatever are my poetical talents, I can say with Thompson, when asked by the prince of Wales, about the state of his affairs, they are in a more poetical posture than formerly.—
                  You perhaps with a mind so inlarged, & extensive, can devise some means to promote my Circumstances, and perfect my talents. I shall point out no plan but leave it to your consideration.—
                  I send you inclosed a few pieces of poetry, which were published at Worcester, in the Aegis, under the signature of Chatterton, among a number of other pieces of my Composition, where they met with high approbation, and a continuance of the correspondence, was requested; but the calls of necesity are imperious! I remain yours, with respect,
                  
                     Danl. R. Preston.
                  
               